707 So. 2d 777 (1998)
Kenneth Michael WALDECKER, Appellant,
v.
STATE of Florida, Appellee.
No. 96-03505.
District Court of Appeal of Florida, Second District.
January 9, 1998.
James Marion Moorman, Public Defender, and John C. Fisher, Assistant Public Defender, Bartow, for Appellant.
*778 Robert A. Butterworth, Attorney General, Tallahassee, and Susan D. Dunlevy, Assistant Attorney General, Tampa, for Appellee.
FRANK, Judge.
We affirm Kenneth Waldecker's two convictions for driving under the influence with serious bodily injury. We vacate, however, one of Waldecker's convictions for leaving the scene of an accident with injuries. Waldecker failed to stop at only one accident resulting in injury or death, even though more than one person was injured. This was but one offense; conviction on two counts violates the constitutional prohibition against double jeopardy. See Hoag v. State, 511 So. 2d 401 (Fla. 5th DCA 1987). Accordingly, the trial court is to vacate one conviction and to resentence Waldecker with a corrected scoresheet.
Convictions on Counts I, III and IV affirmed; conviction as to Count II vacated; remanded for resentencing.
DANAHY, A.C.J., and PATTERSON, J., concur.